The brief of appellants' counsel seeks a reversal of this case upon the theory that the cases of Mutual Life Ins. Co. of New York v. Lovejoy, 201 Ala. 337, 78 So. 299, L.R.A. 1918D, 860; Id., 203 Ala. 452, 83 So. 591, are unsound and should be overruled or qualified. The writer is impressed with the argument, and with Justices Somerville and Gardner dissented from the holding in the first case and also with Justice Gardner in the second case, Justice Somerville having joined the majority. However, the questions there decided must be regarded as stare decisis. Indeed, the contract of insurance in question was made after the rendition of these decisions, and must be regarded with reference thereto and governed thereby.
The judgment of the circuit court is affirmed.
Affirmed.
BOULDIN, FOSTER, and KNIGHT, JJ., concur.